

EXECUTION VERSION


SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of November 22, 2010,
by and among IsoRay, Inc., a Minnesota corporation, with headquarters located at
350 Hills St., Suite 106, Richland, Washington 99354 (the "Company"), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A.           The Company and the Buyers desire to enter into this transaction to
purchase the Common Shares (as defined below) and Warrants (as defined below)
pursuant to a currently effective shelf registration statement on Form S-3,
which has at least $11,000,000 of initial offering price of unallocated
securities available for sale as of the date hereof (Registration Number
333-162694) (the "Registration Statement"), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended (the "1933 Act"), by the United States Securities and Exchange
Commission (the "SEC").
 
B.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
shares of common stock, par value $0.001 per share, of the Company (the "Common
Stock") set forth opposite such Buyer's name in column (3) on the Schedule of
Buyers attached hereto (which aggregate number for all Buyers shall be 2,250,000
and shall collectively be referred to herein as the "Common Shares"), (ii)
warrants, in substantially the form attached hereto as Exhibit A (the "Series A
Warrants"), to acquire up to that number of shares of Common Stock set forth
opposite such Buyer's name in column (4) of the Schedule of Buyers (as
exercised, collectively, the "Series A Warrant Shares"), (iii) warrants, in
substantially the form attached hereto as Exhibit A (the "Series B Warrants"),
to acquire up to that number of shares of Common Stock set forth opposite such
Buyer's name in column (5) of the Schedule of Buyers (as exercised,
collectively, the "Series B Warrant Shares"), (iv) warrants, in substantially
the form attached hereto as Exhibit A (the "Series C Warrants"), to acquire up
to that number of shares of Common Stock set forth opposite such Buyer's name in
column (6) of the Schedule of Buyers (as exercised, collectively, the "Series C
Warrant Shares") and, (v) warrants, in substantially the form attached hereto as
Exhibit B (the "Series D Warrants" and, together with the Series A Warrants,
Series B Warrants and Series C Warrants, the "Warrants"), to acquire up to that
number of shares of Common Stock set forth opposite such Buyer's name in column
(7) of the Schedule of Buyers (as exercised, collectively, the "Series D Warrant
Shares" and, together with the Series A Warrant Shares, the Series B Warrant
Shares and the Series C Warrant Shares, the "Warrant Shares"), which Warrant
Shares shall be issued pursuant to the Registration Statement or, if such
Registration Statement is not available at the time of issuance of such Warrant
Shares, shall be issued solely pursuant to the cashless exercise provisions of
the Warrant as securities exempt from registration pursuant to Section 3(a)(9)
of the 1933 Act.
 
C.           The Common Shares, the Warrants and the Warrant Shares collectively
are referred to herein as the "Securities."
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
1.           PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
 
(a)           Purchase of Common Shares and Warrants.
 
(i)           Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer, severally, but not jointly, shall
purchase from the Company on the Closing Date (as defined below), (v) the number
of Common Shares as is set forth opposite such Buyer's name in column (3) on the
Schedule of Buyers, (w) Series A Warrants to acquire up to that number of Series
A Warrant Shares as is set forth opposite such Buyer's name in column (4) on the
Schedule of Buyers, (x) Series B Warrants to acquire up to that number of Series
B Warrant Shares as is set forth opposite such Buyer's name in column (5) on the
Schedule of Buyers, (y) Series C Warrants to acquire up to that number of
Series C Warrant Shares as is set forth opposite such Buyer's name in column (6)
on the Schedule of Buyers and (z) Series D Warrants to acquire up to that number
of Series D Warrant Shares as is set forth opposite such Buyer's name in column
(7) on the Schedule of Buyers (the "Closing").
 
(ii)          Closing.  The date and time of the Closing (the "Closing Date")
shall be 10:00 a.m., New York City time, on the date hereof (or such later date
as is mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.
 
(iii)         Purchase Price.  The aggregate purchase price for the Common
Shares and the Warrants to be purchased by such Buyer at the Closing (the
"Purchase Price") shall be the amount set forth opposite such Buyer's name in
column (8) of the Schedule of Buyers.  The timing of the Closing shall be in
accordance with Rule 15c6-1 promulgated under the 1934 Act.
 
(b)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its Purchase Price to the Company for the Common Shares and the Warrants to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in accordance with the Company's written wire instructions
(less, in the case of [Buyer] ("[Buyer]"), the amount withheld pursuant to
Section 4(f)) and (ii) the Company shall (A) cause Computershare Trust Company,
N.A. (together with any subsequent transfer agent, the "Transfer Agent") through
the Depository Trust Company ("DTC") Fast Automated Securities Transfer Program,
to credit such aggregate number of Common Shares that such Buyer is purchasing
as is set forth opposite such Buyer's name in column (3) of the Schedule of
Buyers to such Buyer's or its designee's balance account with DTC through its
Deposit/Withdrawal at Custodian system and (B) deliver to each Buyer the
Warrants (allocated in the amounts as such Buyer shall request) which such Buyer
is purchasing, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.           BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and
not jointly, represents and warrants with respect to only itself that:
 
(a)           Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of such Buyer.  This Agreement has been duly
executed by such Buyer, and when delivered by such Buyer in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(b)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
 
(c)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.
 
The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to each of the Buyers that, as of the date hereof and as
of the Closing Date:

 
- 3 -

--------------------------------------------------------------------------------

 

(a)           Shelf Registration Statement.  A "shelf" registration statement on
Form S-3 (File No. 333-162694) with respect to the Securities has been prepared
by the Company in conformity in all material respects with the requirements of
the 1933 Act, and the rules and regulations (the "Rules and Regulations") of the
SEC thereunder and has been filed with the SEC. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3.  The Registration Statement (as defined
below) meets the requirements of Rule 415(a)(1)(x) under the 1933 Act and
complies in all material respects with said rule.  Copies of such registration
statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein (the "Base Prospectus") and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Buyers.  Such registration statement, together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
1933 Act, is herein referred to as the "Registration Statement", which shall be
deemed to include all information omitted therefrom in reliance upon Rules 430A,
430B or 430C under the 1933 Act and contained in the Prospectus referred to
below. The Registration Statement has become effective under the 1933 Act and no
post-effective amendment to the Registration Statement has been filed as of the
date of this Agreement.   The term "Prospectus" as used in this Agreement means
the Base Prospectus together with the final prospectus supplement relating to
the Securities (the "Prospectus Supplement") first filed with the SEC pursuant
to and within the time limits described in Rule 424(b) under the 1933 Act.  Any
reference herein to the Registration Statement, or the Prospectus or to any
amendment or supplement to any of the foregoing documents shall be deemed to
refer to and include any documents incorporated by reference therein, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the SEC after the date of filing of the
Prospectus Supplement under Rule 424(b) under the 1933 Act and prior to the
termination of the offering of the Securities.
 
(b)           Prospectus.  As of the Applicable Time (as defined below) and as
of the Closing Date (as defined below), neither (x) the General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below), all considered together (collectively,
the "General Disclosure Package"), nor (y) any individual Limited Use Free
Writing Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As used in this subsection and elsewhere in this
Agreement:
 
(i)           "Applicable Time" means 5:30 p.m. (New York time) on the date of
this Agreement or such other time as agreed to by the Company and the Buyers.
 
(ii)          "Statutory Prospectus" as of any time means the Base Prospectus
included in the Registration Statement immediately prior to that time.
 
(iii)         "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.
 
(iv)         "General Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.
 
(v)          "Limited Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Organization. The Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Minnesota, with corporate power and authority to own or lease its properties and
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus.  The Company has no significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the SEC) other than as listed in Exhibit 21.1 to the Company's Annual Report
on Form 10-K for the fiscal year ended June 30, 2010 (the "Annual Report")
(collectively, the "Subsidiaries").  Each of the Subsidiaries has been duly
organized and is validly existing as an entity in good standing under the laws
of the jurisdiction of its organization, with corporate power and authority to
own or lease its properties and conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus.  The
Subsidiaries are the only subsidiaries, direct or indirect, of the Company.  The
Company and each of the Subsidiaries are duly qualified to transact business in
all jurisdictions in which the conduct of their business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby and the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under the Transaction Documents (as defined below)
(collectively a "Material Adverse Effect").  The outstanding shares of capital
stock of each of the Subsidiaries have been duly authorized and validly issued,
are fully paid and non-assessable and are owned by the Company or another
Subsidiary free and clear of all liens, encumbrances and equities and claims,
except as described in the Registration Statement and the Annual Report; and no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligations into shares of capital stock
or ownership interests in the Subsidiaries are outstanding.
 
(d)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Irrevocable Transfer Agent Instructions
(as defined in Section 5(b)), the Warrants, the Lock-Up Agreements (as defined
in Section 3(yy)) and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the "Transaction Documents") and to issue the Securities in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Common Shares, the issuance of the Warrants and the reservation
for issuance and the issuance of the Warrant Shares issuable upon exercise of
the Warrants have been duly authorized by the Company's Board of Directors, and
no further filing, consent, or authorization is required by the Company's Board
of Directors or its stockholders.  This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 
- 5 -

--------------------------------------------------------------------------------

 
 
(e)           Issuance of Securities.  The outstanding shares of Common Stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be free
from all taxes, liens and charges with respect to the issue thereof, validly
issued, fully paid and non-assessable, and no preemptive rights of stockholders
exist with respect to any of the Securities or the issue and sale thereof.  As
of the Closing, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds the maximum number
of Warrant Shares issuable upon exercise of the Warrants (assuming for purposes
hereof, that the Warrants are exercisable at the Exercise Price and without
taking into account any limitations on the Warrant Shares set forth in the
Warrants).  Neither the filing of the Registration Statement nor the offering or
sale of the Securities as contemplated by this Agreement gives rise to any
rights, other than those which have been waived or satisfied, for or relating to
the registration of any shares of Common Stock.  Upon issuance or exercise in
accordance with the Warrants, the Warrant Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  There are no
securities or instruments issued by the Company containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities.
 
(f)           Equity Capitalization.  As of the date hereof and as of the
Closing Date, the Company has or will have, as the case may be, an authorized,
issued and outstanding capitalization as is set forth in the Registration
Statement and the Prospectus (subject, in each case, to the issuance of shares
of Common Stock upon exercise of stock options and warrants disclosed as
outstanding in the Registration Statement and the Prospectus and the grant or
issuance of options or shares under existing equity compensation plans or stock
purchase plans described in the Registration Statement or the Prospectus), and
such authorized capital stock conforms to the description thereof set forth in
the Registration Statement and the Prospectus.  All of the Securities conform to
the description thereof contained in the Registration Statement and the
Prospectus.  The form of certificates for the Warrant Shares will conform to the
corporate law of the jurisdiction of the Company's incorporation.
 
(g)           Disclosure.
 
(i)           The SEC has not issued an order preventing or suspending the use
of any Issuer Free Writing Prospectus or the Prospectus relating to the offering
of the Securities, and no proceeding for that purpose or pursuant to Section 8A
of the 1933 Act has been instituted or, to the Company's knowledge, threatened
by the SEC. The Registration Statement conforms, and the Prospectus and any
amendments or supplements thereto will conform, to the requirements of the 1933
Act and the Rules and Regulations.  The documents incorporated, or to be
incorporated, by reference in the Prospectus, at the time filed with the SEC
conformed in all material respects, or will conform in all respects, to the
requirements of the Securities Exchange Act of 1934, as amended (the "1934 Act")
or the 1933 Act, as applicable, and the Rules and Regulations.  The Registration
Statement and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact and do
not omit, and on the Closing Date will not omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendments and supplements thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact; and do not omit, and on the Closing Date will not omit, to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(ii)          Each Issuer Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified.  If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.
 
(iii)         Other than information to be contained in the 8-K Filing (as
defined below), the Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Buyers regarding the Company or any of its Subsidiaries, their business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  For the purpose of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
(h)           Offering Materials.  The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than the Prospectus, any Issuer Free
Writing Prospectus and other materials, if any, permitted under the 1933
Act.  The Company will file with the SEC all Issuer Free Writing Prospectuses in
the time required under Rule 433(d) under the 1933 Act.  The Company has
satisfied or will satisfy the conditions in Rule 433 under the 1933 Act to avoid
a requirement to file with the SEC any electronic road show.

 
- 7 -

--------------------------------------------------------------------------------

 

(i)           Ineligible Issuer Status.  At the time of filing the Registration
Statement and (ii) as of the date hereof (with such date being used as the
determination date for purposes of this clause (ii)), the Company was not and is
not an "ineligible issuer" (as defined in Rule 405 under the 1933 Act, without
taking into account any determination by the SEC pursuant to Rule 405 under the
1933 Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.
 
(j)           Financial Statements.  The consolidated financial statements of
the Company and the Subsidiaries, together with related notes and schedules as
set forth or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus, present fairly in all material
respects the financial position and the results of operations and cash flows of
the Company and the consolidated Subsidiaries, at the indicated dates and for
the indicated periods.  Such consolidated financial statements and related
schedules have been prepared in accordance with United States generally accepted
principles of accounting ("GAAP"), consistently applied throughout the periods
involved, except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made.  The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus presents fairly in all material respects the information shown
therein, at the indicated dates and for the indicated periods, and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company.  All disclosures, if any,
contained in the Registration Statement, the General Disclosure Package and the
Prospectus regarding "non-GAAP financial measures" (as such term is defined by
the Rules and Regulations) comply in all material respects with Regulation G of
the 1934 Act and Item 10 of Regulation S-K under the 1933 Act, to the extent
applicable.  The Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations or any "variable interest entities" within the meaning of
Financial Accounting Standards Board Interpretation No. 46), not disclosed in
the Registration Statement, the General Disclosure Package and the
Prospectus.  There are no financial statements (historical or pro forma) that
are required to be included in the Registration Statement, the General
Disclosure Package or the Prospectus that are not included as required.
 
(k)           Accountants.   DeCoria, Maichel & Teague, P.S., who have certified
certain of the financial statements filed with the SEC as part of, or
incorporated by reference in, the Registration Statement, the General Disclosure
Package and the Prospectus is an independent registered public accounting firm
with respect to the Company and the Subsidiaries within the meaning of the 1933
Act and the applicable Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the "PCAOB").
 
(l)           Weaknesses or Changes in Internal Accounting Controls.  Other than
as set forth in the documents incorporated by reference in the Base Prospectus,
neither the Company nor any of the Subsidiaries has knowledge of (i) any
material weakness in its internal control over financial reporting or (ii)
change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting.

 
- 8 -

--------------------------------------------------------------------------------

 

(m)          Sarbanes-Oxley.  Solely to the extent that the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated by the SEC and
The NYSE Amex Equities (the "Principal Market") thereunder (collectively, the
"Sarbanes-Oxley Act") has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act.  The Company has taken all necessary
actions to ensure that it is in compliance in all respects with all provisions
of the Sarbanes-Oxley Act that are in effect with respect to which the Company
is required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.
 
(n)           Litigation.  There is no action, suit, claim or proceeding pending
or, to the knowledge of the Company, threatened against the Company or any of
the Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(o)           Title.  The Company and the Subsidiaries have good and marketable
title to all of the material properties and assets reflected in the consolidated
financial statements hereinabove described or described in the Registration
Statement, the General Disclosure Package and the Prospectus, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except those reflected
in such financial statements or described in the Registration Statement, the
General Disclosure Package and the Prospectus or which are not material in
amount or would not materially interfere with the use to be made of such
properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.
 
(p)           Taxes.  The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
have paid all taxes indicated by such returns and all assessments received by
them or any of them to the extent that such taxes have become due and are not
being contested in good faith and for which an adequate reserve for accrual has
been established in accordance with GAAP.  All tax liabilities have been
adequately provided for in the consolidated financial statements of the Company
in accordance with GAAP, and the Company does not know of any actual or proposed
additional material tax assessments.
 
(q)           Absence of Certain Changes.  Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company or the Subsidiaries, other than
transactions in the ordinary course of business and transactions described in
the Registration Statement, the General Disclosure Package and the Prospectus,
as each may be amended or supplemented.  The Company and the Subsidiaries have
no material contingent obligations which are not disclosed in the Company's
consolidated financial statements which are included in the Registration
Statement, the General Disclosure Package and the Prospectus.

 
- 9 -

--------------------------------------------------------------------------------

 

(r)           No Conflicts.  Neither the Company nor any of the Subsidiaries is,
or with the giving of notice or lapse of time or both, will be after giving
effect to the execution, delivery and performance of the Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares, the Warrants, and the reservation for issuance and the
issuance of the Warrant Shares), (i) in violation of its articles of
organization, by-laws, any certificate of designations or other organizational
documents or (ii) in violation of or in default under any agreement, lease,
contract, indenture or other instrument or obligation to which it is a party or
by which it, or any of its properties, is bound and, solely with respect to this
clause (ii), which violation or default would have a Material Adverse
Effect.  The execution and delivery of this Agreement and the consummation of
the transactions herein contemplated and the fulfillment of the terms hereof
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary or any of their respective properties
is bound, or of the articles of organization or by-laws of the Company or any
law, order, rule or regulation judgment, order, writ or decree applicable to the
Company or any Subsidiary of any court or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction, except to
the extent that such conflict, breach or default would not have a Material
Adverse Effect.
 
(s)           Contracts.  There is no document, contract or other agreement
required to be described in the Registration Statement or Prospectus or to be
filed as an exhibit to the Registration Statement which is not described or
filed as required by the 1933 Act or the Rules and Regulations. Each description
of a contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principle).  Neither the Company nor any of its Subsidiaries nor, to
the Company's knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.
 
(t)           Regulatory Approvals.  Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions herein contemplated (except such additional steps as may be
required by the SEC, the Principal Market, the Financial Industry Regulatory
Authority, Inc. (the "FINRA") or such additional steps as may be required under
state securities or Blue Sky laws) has been obtained or made and is in full
force and effect.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(u)           Conduct of Business.  Other than as disclosed in the documents
incorporated by reference in the Base Prospectus with respect to the Company's
violation of the maintenance rules of the Principal Market, neither the Company
nor any of its Subsidiaries is in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
above, the Company is not otherwise in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future.
 
(v)           Intellectual Property.  Except as described in the Registration
Statement or in any document incorporated by reference therein, the Company and
each of the Subsidiaries hold all material licenses, certificates and permits
from governmental authorities which are necessary to the conduct of their
businesses in the manner in which they are being conducted; the Company and the
Subsidiaries each own or possess the right to use all patents, patent rights,
trademarks, trade names, service marks, service names, copyrights, license
rights, know-how (including trade secrets and other unpatented and unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property rights ("Intellectual Property") necessary to carry on
their business in all material respects in the manner in which it is being
conducted; neither the Company nor any of the Subsidiaries has infringed, and
none of the Company or the Subsidiaries have received notice of an infringement
with, any Intellectual Property of any other person or entity.  The Company has
taken all steps reasonably necessary to secure ownership interests in
Intellectual Property created for it by any contractors.  There are no
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property of the Company that are required to be described in the
Registration Statement, the General Disclosure Package and the Prospectus and
are not described therein in all material respects.  The Company is not a party
to or bound by any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity that are required to be set
forth in the Prospectus and are not described therein in all material
respects.  None of the technology employed by the Company and material to the
Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any
persons.  Except as disclosed in the Base Prospectus and except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Company has not received any written, or to its
knowledge, any oral communications, alleging that the Company has violated or
infringed, or, by conducting its business as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, would violate or
infringe any of the Intellectual Property of any other person or entity.  The
Company knows of no infringement by others of Intellectual Property owned by or
licensed to the Company that would, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(w)           Manipulation of Prices.  Neither the Company, nor to the Company's
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Securities.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(x)           Investment Company Act.  Neither the Company nor any Subsidiary is
or, after giving effect to the offering and sale of the Securities contemplated
hereunder and the application of the net proceeds from such sale as described in
the Prospectus, and for so long any Buyer holds any Securities, will be an
"investment company" within the meaning of such term under the Investment
Company Act of 1940 as amended (the "1940 Act"), and the rules and regulations
of the SEC thereunder.
 
(y)           Internal Accounting Controls.  Other than as set forth in the
documents incorporated by reference in the Base Prospectus:
 
(i)           The Company and each of the Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and
 
(ii)          The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company's "disclosure controls and procedures" are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Principal Financial and
Accounting Officer of the Company required under the 1934 Act with respect to
such reports.
 
(z)           [Intentionally Omitted]
 
(aa)         Money Laundering Laws.  The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the "Money Laundering Laws"), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any or its subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company's knowledge, threatened.
 

 
- 12 -

--------------------------------------------------------------------------------

 

(bb)         Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
(cc)         Insurance.  The Company and each of the Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties.
 
(dd)         Employee Benefits.  Neither the Company nor any Subsidiary has or
maintains any "pension plan" as defined in the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder.
 
(ee)         Employee Relations.  (i)  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  The Company and its Subsidiaries believe that their
relations with their employees are good.  No executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified
the Company or any such Subsidiary that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer's employment
with the Company or any such Subsidiary.  No executive officer of the Company or
any of its Subsidiaries is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters,
except where such violation would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(ii)          The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(ff)          Transactions with Affiliates.  To the Company's knowledge, there
are no affiliations or associations between any member of the FINRA and any of
the Company's officers, directors or 5% or greater securityholders, except as
set forth in the Registration Statement.  There are no relationships or
related-party transactions involving the Company or any of the Subsidiaries or,
to the knowledge of the Company, any other person required to be described in
the Prospectus which have not been described as required.
 
(gg)        Environmental Laws.  Neither the Company nor any of the Subsidiaries
is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, "environmental laws"), owns or operates any real
property contaminated with any substance that is subject to environmental laws,
is liable for any off-site disposal or contamination pursuant to any
environmental laws that is not properly accrued on the Company's balance sheet,
or is subject to any claim relating to any environmental laws, which violation,
contamination, liability or claim would, individually or in the aggregate, have
a Material Adverse Effect; and the Company has no knowledge of any pending
investigation which would reasonably be expected to lead to such a claim.

 
- 13 -

--------------------------------------------------------------------------------

 
 
(hh)        Listing; 1934 Act Registration.  The Common Stock is listed for
trading on the Principal Market and the listing application with respect to the
Common Shares and the Warrant Shares has been filed with the Principal
Market.  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act,
nor has the Company received any notification that the SEC is contemplating
terminating such registration.
 
(ii)           Contributions; Foreign Corrupt Practices.  Neither the Company
nor any of the Subsidiaries has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law which violation is required to be disclosed in the Prospectus.
 
(jj)           No Integrated Offering.  Other than the exercise of warrants
which occurred in October 2010 which does not exceed 250,000 shares of Common
Stock, the Company has not sold or issued any securities that would be
integrated with the offering of the Securities contemplated by this Agreement
pursuant to the 1933 Act, the Rules and Regulations or the interpretations
thereof by the SEC.   None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to require approval of stockholders of the Company for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Securities to be integrated with other offerings
for purposes of any such applicable stockholder approval provisions.
 
(kk)         Brokerage Fees; Commissions.  Except as described in the
Registration Statement and the Prospectus, neither the Company nor any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person that would give rise to a valid claim against the Company or the Buyers
for a brokerage commission, finder's fee or like payment in connection with the
offering and sale of the Securities.  The Company shall pay, and hold the Buyers
harmless against, any liability, loss or expense (including, without limitation,
attorneys' fees and out-of-pocket expenses) arising in connection with any such
claim.
 
(ll)           Consents.  Other than as described in Section 3(t) hereof, or as
have been previously obtained, filed or made, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  The Company and its Subsidiaries have no knowledge of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 
- 14 -

--------------------------------------------------------------------------------

 
 
(mm)       Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an "affiliate"
of the Company or any of its Subsidiaries (as defined in Rule 144 of the 1933
Act) or (iii) to the knowledge of the Company, a "beneficial owner" of more than
10% of the shares of Common Stock (as used in this Agreement, the term
"affiliate" shall have the meaning set forth in Rule 405 of the 1933 Act).  The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities.  The Company further represents to each
Buyer that the Company's decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.
 
(nn)        Dilutive Effect.  The Company acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
 
(oo)        Application of Takeover Protections; Rights Agreement.  Other than
Section 302A.671 of the Minnesota Business Corporation Act governing
acquisitions of more than 20% of the Company, the Company and its board of
directors have taken all necessary action, if any, in order to amend the
provisions of any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation of the Company or
the laws of the state of its incorporation to permit the issuance of the
Securities which are or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company's issuance of Securities and each Buyer's ownership of the
Securities).  Except as set forth on Schedule 3(oo), the Company does not have
any stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
 
(pp)        Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 
- 15 -

--------------------------------------------------------------------------------

 

(qq)        Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
(rr)          Transfer Taxes.  On the Closing Date, all stock transfer or other
similar taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(ss)         Acknowledgement Regarding Buyers' Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company (i) none of the Buyers have been
asked by the Company or its Subsidiaries to agree, nor has any Buyer agreed with
the Company or its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any Buyer,
including, without limitation, short sales or "derivative" transactions, before
or after the closing of the transactions contemplated by this Agreement or
future private placement transactions, may negatively impact the market price of
the Company's publicly-traded securities; (iii) that any Buyer, and counter
parties in "derivative" transactions to which such Buyer is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iv)
that such Buyer shall not be deemed to have any affiliation with or control over
any arm's length counter-party in any "derivative" transaction.  The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding and (b) such hedging and/or trading activities (if
any) could reduce the value of the existing stockholders' equity interests in
the Company at and after the time that the hedging and/or trading activities are
being conducted.  The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.
 
(tt)          U.S. Real Property Holding Corporation.  The Company is not, has
not ever been, nor, while any Buyer holds any Securities, will not become, a
U.S. real property holding corporation within the meaning of Section 897 of the
Code, and the Company shall so certify upon any Buyer's request.
 
(uu)        [Intentionally Omitted]
 
(vv)        Bank Holding Company.  Neither the Company nor any of its
Subsidiaries or affiliates is, nor, while any Buyer holds any Securities, will
become, subject to the Bank Holding Company Act of 1956, as amended (the "BHCA")
and to regulation by the Board of Governors of the Federal Reserve System (the
"Federal Reserve").  Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, nor, while any Buyer holds any Securities, will own
or control, directly or indirectly, five percent or more of the outstanding
shares of any class of voting securities or twenty-five percent or more of the
total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.  Neither the Company nor any of its
Subsidiaries or affiliates exercises, nor, while any Buyer holds any Securities,
will exercise, a controlling influence over the management or policies of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.

 
- 16 -

--------------------------------------------------------------------------------

 
 
(ww)       Placement Agent's Fees. The Company shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or broker's
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold each Buyer harmless against any liability, loss or
expense(including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with such claim (other than for claims made by
Persons engaged by the Buyers).  The Company acknowledges that it has engaged
Life Tech Capital (the "Agent") as placement agent in connection with the sale
of Securities. Other than the Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.
 
(xx)         Placement Agent Agreement. The Company has entered into a Letter
Agreement, dated as of October 27, 2010, with the Agent that contains certain
representations, warranties, covenants and agreements of the Company.  Such
representations, warranties, covenants and agreements are for the benefit of and
may be relied upon by the Buyers, each of which shall be a third party
beneficiary thereof.
 
(yy)        Lock-Up Agreements.  The Company and each of the parties set forth
on Exhibit C hereto has executed and delivered to the Company a lock-up
agreement in the form attached hereto as Exhibit D (the "Lock-Up Agreement").
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
(b)           Maintenance of Registration Statement.
 
(i)           For so long as any of the Common Shares or Warrants remain
outstanding, the Company shall use its reasonable best efforts to maintain the
effectiveness of the Registration Statement for the issuance thereunder of the
Registrable Securities (as defined below); provided that, if at any time while
the Warrants are outstanding the Company shall be ineligible to utilize Form S-3
(or any successor form) for the purpose of issuance of the Registrable
Securities the Company shall use its reasonable best efforts to promptly amend
the Registration Statement on such other form as may be necessary to maintain
the effectiveness of the Registration Statement for this purpose.  For the
purpose of this Agreement, "Registrable Securities" means (i) the Common Shares,
(ii) the Warrant Shares issued or issuable upon exercise of the Warrants, (iii)
the Warrants and (iv) any shares of capital stock of the Company issued or
issuable with respect to the Common Shares, the Warrants and/or the Warrant
Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
exercise of the Warrants.
 

 
- 17 -

--------------------------------------------------------------------------------

 

(c)           Prospectus Supplement and Blue Sky.  In the manner required by
law, the Company shall have delivered to the Buyers, and as soon as practicable
after the Closing the Company shall file, the Prospectus Supplement with respect
to the Securities as required under and in conformity with the 1933 Act,
including Rule 424(b) thereunder.  If required, the Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities in the manner described in the Registration Statement and the
Prospectus.
 
(e)           Listing.  The Company shall promptly secure the listing of all of
the Common Shares and Warrant Shares upon each securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed, including
the Principal Market (subject to official notice of issuance) and shall use its
reasonable best efforts to maintain, in accordance with the Warrants, such
listing of all Warrant Shares from time to time issuable under the terms of the
Transaction Documents.  The Company shall use reasonable best efforts to
maintain the authorization for quotation of the Common Stock on the Principal
Market or if such authorization is not able to be maintained, on another
Eligible Market (as defined in the Warrants).  Neither the Company nor any of
its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).
 
(f)           Fees.  Subject to Section 8 below, at Closing, the Company shall
pay an expense allowance to [Buyer] or its designee(s) (in addition to any other
expense amounts paid to any Buyer prior to the date of this Agreement) for all
actual and accountable reasonable costs and expenses incurred in connection with
the transactions contemplated by the Transaction Documents (including all
reasonable legal fees and disbursements in connection therewith, documentation
and implementation of the transactions contemplated by the Transaction Documents
and due diligence in connection therewith), which amount, at such Buyer's
discretion, may be withheld by such Buyer from its Purchase Price at the
Closing.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby.  The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
 
(g)           Pledge of Securities.  The Company acknowledges and agrees that
the Securities may be pledged by any holder of Securities (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.

 
- 18 -

--------------------------------------------------------------------------------

 
 
(h)           Disclosure of Transactions and Other Material Information.  On or
before 8:30 a.m., New York City time, on the first Business Day following the
execution of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
the material Transaction Documents (including, without limitation, this
Agreement (and all schedules of this Agreement), the form of Lock-Up Agreement
and the form of Warrants) as exhibits to such filing (including all attachments,
the "8-K Filing").  As of immediately following the filing of the 8-K Filing
with the SEC, no Buyer shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing or in prior filings with the SEC.  The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer.  If a Buyer has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
Subsidiaries provided in breach of the preceding sentence, it shall provide the
Company with written notice thereof in which case the Company shall, within two
(2) Trading Days (as defined in the Warrants) of receipt of such notice, make
public disclosure of any such material, nonpublic information provided in breach
of the preceding sentence.  In the event of a breach of the foregoing covenant
by the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, a Buyer shall have the right to
make a public disclosure, in the form of a press release, of such material,
nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents but shall send the Company the press release prior to dissemination
and in good faith consider suggestions the Company may have.  No Buyer shall
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure.  To the extent that the Company, its Subsidiaries or any of its or
their respective officers, directors, employees, stockholders or agents deliver
any material, non-public information to a Buyer without such Buyer's consent,
the Company hereby covenants and agrees that such Buyer shall not have any duty
of confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company's securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise other than in connection with the Registration Statement
unless such disclosure is required by law, regulation or any Eligible Market on
which the Company's securities are then listed or quoted.

 
- 19 -

--------------------------------------------------------------------------------

 
 
(i)           Variable Securities.  So long as any Buyer beneficially owns any
Securities, the Company shall not issue any other securities that would cause a
breach or default under the Warrants.  For so long as any Securities remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price, unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Exercise Price (as defined in the Warrants) with respect to
the Common Stock into which any Warrant is exercisable.
 
(j)           Corporate Existence.  For so long as any Buyer beneficially owns
any Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.
 
(k)           Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than (i) the maximum number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).
 
(l)           Additional Issuances of Securities.
 
(i)           For purposes of this Section 4(l), the following definitions shall
apply.
 
(1)           "Approved Stock Plan" means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
(2)           "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.
 
(3)           "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.
 
(4)           "Excluded Securities" means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan, (ii) upon exercise of the
Warrants; provided, that the terms of the Warrants are not amended, modified or
changed on or after the date hereof; and (iii) upon exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the date hereof, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the date hereof.

 
- 20 -

--------------------------------------------------------------------------------

 
(5)           "Options" means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.
 
(ii)          Other than the filing of a resale registration statement on Form
S-3 for the resale of not more than 250,000 shares of Common Stock issued or
issuable upon the exercise of warrants outstanding as of the date hereof, from
the date hereof until 180 days after the Closing Date (the "Trigger Date"), the
Company will not (A), directly or indirectly, file any registration statement
with the SEC other than the Registration Statement and shall not file any
Prospectus Supplement with respect to any Subsequent Placement, (B) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement") or
(C) be party to any solicitations, negotiations or discussions with regard to
the foregoing.
 
(iii)         From the Trigger Date until the second anniversary of the Closing
Date the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section
4(l)(iii).
 
(1)           The Company shall deliver to each Buyer an irrevocable written
notice (the "Offer Notice") of any proposed or intended issuance or sale or
exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Buyers at least 50% of the Offered Securities, allocated
among such Buyers (a) based on such Buyer's pro rata portion of the Common
Shares and Warrants purchased hereunder (the "Basic Amount"), and (b) with
respect to each Buyer that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of other
Buyers as such Buyer shall indicate it will purchase or acquire should the other
Buyers subscribe for less than their Basic Amounts (the "Undersubscription
Amount"), which process shall be repeated until the Buyers shall have an
opportunity to subscribe for any remaining Undersubscription Amount.

 
- 21 -

--------------------------------------------------------------------------------

 

(2)           To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to the Company prior to the end of the tenth (10th) Business Day
after such Buyer's receipt of the Offer Notice (the "Offer Period"), setting
forth the portion of such Buyer's Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance").  If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.  Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to Buyers a new
Offer Notice and the Offer Period shall expire on the tenth (10th) Business Day
after such Buyer's receipt of such new Offer Notice.
 
(3)           The Company shall have five (5) Business Days from the expiration
of the Offer Period above to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
the Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(4)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(l)(iii)(3) above), then each Buyer may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Buyer elected to
purchase pursuant to Section 4(l)(iii)(2) above multiplied by a fraction, (i)
the numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to the Buyers pursuant to Section 4(l)(iii)(3)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities.  In the event that any Buyer so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Buyers in accordance with
Section 4(l)(iii)(1) above.

 
- 22 -

--------------------------------------------------------------------------------

 

(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Buyers shall acquire from the Company,
and the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(l)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer.  Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused
Securities, within fifteen (15) Business Days of the expiration of the Offer
Period, the Company shall issue to the Buyers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4(l)(iii)(3) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer.  The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Buyers and their
respective counsel.
 
(6)           Any Offered Securities not acquired by the Buyers or other persons
in accordance with Section 4(l)(iii)(3) above may not be issued, sold or
exchanged until they are again offered to the Buyers under the procedures
specified in this Agreement.
 
(7)           The Company and the Buyers agree that if any Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the "Subsequent Placement Documents") shall include any term or
provisions whereby any Buyer shall be required to agree to any restrictions in
trading as to any securities of the Company owned by such Buyer prior to such
Subsequent Placement.
 
(8)           Notwithstanding anything to the contrary in this Section 4(l) and
unless otherwise agreed to by the Buyers, the Company shall either confirm in
writing to the Buyers that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Buyers
will not be in possession of material non-public information, by the fifteenth
(15th) Business Day following delivery of the Offer Notice.  If by the fifteenth
(15th) Business Day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Buyers, such transaction shall be deemed to have been abandoned and the
Buyers shall not be deemed to be in possession of any material, non-public
information with respect to the Company.  Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide the Buyers with another Offer Notice and each Buyer will again have the
right of participation set forth in this Section 4(l)(iii).  The Company shall
not be permitted to deliver more than one such Offer Notice to the Buyers in any
60 day period.
 
(iv)          The restrictions contained in subsections (ii) and (iii) of this
Section 4(l) shall not apply in connection with the issuance of any Excluded
Securities.

 
- 23 -

--------------------------------------------------------------------------------

 

(m)           Lock-Up.  The Company shall not amend or waive any provision of
the Lock-Up Agreements (as defined in Section 3(yy)) except to extend the term
of the lock-up period contained therein and shall enforce the provisions of the
Lock-Up Agreements in accordance with their terms.  If any party to a Lock-Up
Agreement breaches any provision of a Lock-Up Agreement, the Company shall
promptly use its best efforts to seek specific performance of the terms of such
Lock-Up Agreement.
 
(n)           Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to each Buyer and Schulte Roth & Zabel LLP executed copies of the Transaction
Documents, Securities and other document required to be delivered to any party
pursuant to Section 7 hereof.
 
5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)),
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
 
(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares in such amounts as specified from time to time by each Buyer to
the Company upon exercise of the Warrants in the form of Exhibit E attached
hereto (the "Irrevocable Transfer Agent Instructions").  The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to the
Transfer Agent, and any subsequent transfer agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Buyers shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
6.           CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 
- 24 -

--------------------------------------------------------------------------------

 
 
(i)            Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
 
(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the Purchase Price (less, in the case of [Buyer], the amounts withheld
pursuant to Section 4(f)) for the Common Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.
 
(iii)           The representations and warranties of such Buyer shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
7.           CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(i)           The Company shall have duly executed and delivered to such Buyer
(i) each of the Transaction Documents and (ii) the Common Shares (allocated in
such amounts as such Buyer shall request), being purchased by such Buyer at the
Closing pursuant to this Agreement, and (iii) the related Warrants (allocated in
such amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.
 
(ii)           Such Buyer shall have received the opinion of Keller Rohrback
P.L.C., the Company's counsel, dated as of the Closing Date, in substantially
the form of Exhibit F attached hereto.
 
(iii)          The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.
 
(iv)          The Company shall have delivered to such Buyer a certificate (or a
fax or pdf copy of such certificate) evidencing the formation and good standing
of the Company and each of its Subsidiaries in such entity's jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within ten (10) days of the Closing Date.

 
- 25 -

--------------------------------------------------------------------------------

 
 
(v)           The Company shall have delivered to such Buyer a certificate (or a
fax or pdf copy of such certificate) evidencing the Company's qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office of each jurisdiction in which the Company conducts business
and is required to so qualify, as of a date within ten (10) days of the Closing
Date.
 
(vi)          The Company shall have delivered to such Buyer a certified copy of
the Articles of Incorporation as certified by the Secretary of State of the
State of Minnesota (or a fax or pdf copy of such certificate) within ten (10)
days of the Closing Date.
 
(vii)         The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(d) as adopted by the Company's
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Articles of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit G.
 
(viii)       The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.  Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect in the form attached
hereto as Exhibit H.
 
(ix)          The Company shall have delivered to such Buyer a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.
 
(x)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, in writing by the SEC or the Principal
Market.
 
(xi)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
(xii)         The Registration Statement shall be effective and available for
the issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.
 
(xiii)        Each of the Lock-Up Agreements shall be in full force and effect,
enforceable against each of the parties set forth in Exhibit C hereto in
accordance with their terms, and no default under any such Lock-Up Agreement
shall have occurred.

 
- 26 -

--------------------------------------------------------------------------------

 


 
(xiv)        The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8.           TERMINATION.  In the event that the Closing shall not have occurred
with respect to a Buyer on or before three (3) Business Days from the date
hereof due to the Company's or such Buyer's failure to satisfy the conditions
set forth in Sections 6 and 7 above (and the nonbreaching party's failure to
waive such unsatisfied condition(s)), the nonbreaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse [Buyer] for the
expenses described in Section 4(f) above.
 
9.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 

 
- 27 -

--------------------------------------------------------------------------------

 
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding upon the Buyers and holders of Securities as applicable.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Common Shares and
holders of Warrants.  The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 
- 28 -

--------------------------------------------------------------------------------

 



 
If to the Company:
 
IsoRay, Inc.
350 Hills St., Suite 106
Richland, Washington  99354
Telephone:      (509) 375-1202
Facsimile:        (506) 375-3473
Attention:        Dwight Babcock, Chairman & CEO


with a copy (for informational purposes only) to:
 
Keller Rohrback, P.L.C.
3101 North Central Ave.
Suite 1400
Phoenix, Arizona  85012
Telephone:       (602) 230-6361
Facsimile:        (602) 248-2822
Attention:        Stephen R. Boatwright, Esq.


If to the Transfer Agent:
 
Computershare Trust Company, N.A.
350 Indiana Street
Golden, Colorado 80401
Telephone:       (303) 262-0600
Facsimile:        (303) 262-0631
Attention:        Dan Konecny


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:       (212) 756-2000
Facsimile:        (212) 593-5955
Attention:        Eleazer N. Klein, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 
- 29 -

--------------------------------------------------------------------------------

 
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)            Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
are reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)           Indemnification.  (i)  In consideration of each Buyer's execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company's other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees"), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party that is not an affiliate of
such Indemnitee (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the
Registrable Securities.  The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities.  The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 
- 31 -

--------------------------------------------------------------------------------

 
 
(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreements contained herein shall be in addition
to  (x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.


(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 
- 32 -

--------------------------------------------------------------------------------

 

(p)           Independent Nature of Buyers' Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges, and each Buyer
confirms, that the Buyers do not so constitute, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group, and the Company will not
assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and the Company acknowledges, and each
Buyer confirms, that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.  The Company acknowledges and each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]

 
- 33 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
ISORAY, INC.
     
By:
     
Name:
   
Title:

 
[Signature Page to Securities
Purchase Agreement]


 
- 34 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
[Buyer].
     
By:
*************************
   
****************
       
By:
     
Name: **************
   
Title:   Authorized Signatory

 
 
- 35 -

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS


(1)
 
(2)
   
(3)
   
(4)
   
(5)
   
(6)
   
(7)
   
(8)
 
(9)
Buyer
 
Address and
Facsimile Number
   
Number
of
Common
Shares
   
Maximum
Number of
Series A
Warrant Shares
   
Number of
Series B
Warrant Shares
   
Number of
Series C
Warrant Shares
   
Number of
Series D
Warrant
Shares
   
Purchase
Price
 
Legal Representative's
Address
and Facsimile Number
                                                           
[Buyer]
    **************       2,250,000       666,667       562,500       2,812,500  
       2,812,500
1
  $ 2,250,000  
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile:   212) 593-5955
Telephone: (212) 756-2376

      

--------------------------------------------------------------------------------

1 The number of Series D Warrants that will be exercisable will be reduced by
the number of Series C Warrants that are exercised.



--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A
Form of Series [A] [B] [C] Warrant
Exhibit B
Form of Series D Warrant
Exhibit C
Parties to Lock-Up Agreements
Exhibit D
Form of Lock-Up Agreement
Exhibit E
Form of Irrevocable Transfer Agent Instructions
Exhibit F
Form of Opinion of Company's Counsel
Exhibit G
Form of Secretary's Certificate
Exhibit H
Form of Officer's Certificate

 
SCHEDULES
 
Schedule I
List of General Use Free Writing Prospectus
Schedule 3 (oo)
Stockholder Rights Plan

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Parties to Lock-Up Agreements


1.
Dwight Babcock

2.
Brien Ragle

3. 
Fredric Swindler

4. 
William Cavanagh

5. 
Robert Kauffman

6. 
Thomas LaVoy

7. 
Albert Smith


 

--------------------------------------------------------------------------------

 

Schedule 3(oo)


On February 1, 2007, the Board of Directors of IsoRay, Inc. (the “Company”)
declared a dividend of one preferred share purchase right (a “Right”) for each
outstanding Common Share of the par value of $.001 per share (the “Common
Shares”) of the Company. The dividend is payable on February 16, 2007 (the
“Record Date”) to shareholders of record on that date.


Each Right entitles the registered holder to purchase from the Company one
one-hundredth of a Series C Junior Participating Preferred Share of the par
value of $.001 per share (the “Preferred Shares”) of the Company at a price of
$25 per one one-hundredth of a Preferred Share (the “Purchase Price”), subject
to adjustment. The description and terms of the Rights are set forth in a Rights
Agreement (the “Rights Agreement”), dated as of February 1, 2007, between the
Company and Computershare Trust Company N.A., as Rights Agent (the “Rights
Agent”).


Initially, the Rights will attach to all certificates representing Common Shares
then outstanding and no separate Right Certificates will be distributed. The
Rights will separate from the Common Shares and a Distribution Date for the
Rights will occur upon the earlier of:


(i)            the close of business on the fifteenth day following a public
announcement that a person or group of affiliated or associated persons has
become an “Acquiring Person” (i.e., has become, subject to certain exceptions,
the beneficial owner of 15% or more of the voting power of the outstanding
shares of voting capital stock of the Company in the election of directors), or


(ii)           the close of business on the fifteenth day following the first
public announcement relating to a tender offer or exchange offer the
consummation of which would result in a person or group of affiliated or
associated persons becoming, subject to certain exceptions, the beneficial owner
of 15% or more of the voting power of the outstanding shares of voting capital
stock of the Company in the election of directors (or such later date as may be
determined by the Board of Directors of the Company prior to a person or group
of affiliated or associated persons becoming an Acquiring Person).


Until the Distribution Date,


(i)            the Rights will be evidenced by the Common Share certificates and
will be transferred with and only with the Common Shares,


(ii)           new Common Share certificates issued after the Record Date upon
transfer or new issuance of the Common Shares will contain a notation
incorporating the Rights Agreement by reference, and


(iii)          the surrender for transfer of any Common Share certificate, even
without such notation or a copy of this Summary of Rights attached thereto, will
also constitute the transfer of the Rights associated with the Common Shares
represented by such certificate.


As promptly as practicable following the Distribution Date, separate
certificates evidencing the Rights (“Right Certificates”) will be mailed to
holders of record of the Common Shares as of the close of business on the
Distribution Date and such separate Right Certificates alone will evidence the
Rights.


The Rights are not exercisable until the Distribution Date. The Rights will
expire on February 16, 2017, unless extended or earlier redeemed or exchanged by
the Company as described below.


The Purchase Price payable, and the number of Preferred Shares or other
securities or property issuable, upon exercise of the Rights are subject to
adjustment from time to time to prevent dilution:

 

--------------------------------------------------------------------------------

 


(i)            in the event of a stock dividend on, or a subdivision,
combination or reclassification of, the Preferred Shares,


(ii)           upon the grant to holders of the Preferred Shares of certain
rights, options or warrants to subscribe for or purchase Preferred Shares or
convertible securities at less than the then current market price of the
Preferred Shares, or


(iii)          upon the distribution to holders of the Preferred Shares of
evidences of indebtedness or assets (excluding regular periodic cash dividends
or dividends payable in Preferred Shares) or of subscription rights or warrants
(other than those described in clause (ii) hereof).


The number of Preferred Shares issuable upon the exercise of a Right is also
subject to adjustment in the event of a dividend on Common Shares payable in
Common Shares, or a subdivision, combination or consolidation of the Common
Shares.


With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least 1% in the
Purchase Price. No fractional Preferred Shares will be issued (other than
fractional shares which are integral multiples of one one-hundredth (subject to
adjustment) of a Preferred Share, which may, at the election of the Company, be
evidenced by depositary receipts) if in lieu thereof a payment in cash is made
based on the closing price (pro-rated for the fraction) of the Preferred Shares
on the last trading date prior to the date of exercise.


In the event that any person or group of affiliated or associated persons
becomes an Acquiring Person, proper provision shall be made so that each holder
of a Right, other than Rights that are or were beneficially owned by the
Acquiring Person (which will thereafter be void), will thereafter have the right
to receive upon exercise thereof at the then current exercise price of the Right
that number of Common Shares having a market value of two times the exercise
price of the Right, subject to certain possible adjustments.


In the event that, after the Distribution Date or within 15 days prior thereto,
the Company is acquired in certain mergers or other business combination
transactions or 50% or more of the assets or earning power of the Company and
its subsidiaries (taken as a whole) are sold after the Distribution Date or
within 15 days prior thereto, each holder of a Right (other than Rights which
have become void under the terms of the Rights Agreement) will thereafter have
the right to receive, upon exercise thereof at the then current exercise price
of the Right, that number of common shares of the acquiring company (or, in
certain cases, one of its affiliates) having a market value of two times the
exercise price of the Right.


In certain events specified in the Rights Agreement, the Company is permitted to
temporarily suspend the exercisability of the Rights.


At any time after a person or group of affiliated or associated persons becomes
an Acquiring Person (subject to certain exceptions) and prior to the acquisition
by a person or group of affiliated or associated persons of 50% or more of the
voting power of the outstanding shares of voting capital stock of the Company in
the election of directors, the Board of Directors of the Company may exchange
all or part of the Rights (other than Rights which have become void under the
terms of the Rights Agreement) for Common Shares or equivalent securities at an
exchange ratio per Right equal to the result obtained by dividing the exercise
price of a Right by the current per share market price of the Common Shares,
subject to adjustment.


At any time prior to such time as a person or group of affiliated or associated
persons becomes an Acquiring Person, the Board of Directors of the Company may
redeem the Rights in whole, but not in part, at a price of $.001 per Right,
subject to adjustment (the “Redemption Price”), payable in cash. The period of
time during which the Rights may be redeemed may be extended by the Board of
Directors of the Company if no person has become an Acquiring Person. The
redemption of the Rights may be made effective at such time, on such basis and
with such conditions as the Board of Directors in its sole discretion may
establish. The Board of Directors and the Company shall not have any liability
to any person as a result of the redemption or exchange of the Rights pursuant
to the provisions of the Rights Agreement.

 

--------------------------------------------------------------------------------

 
 
The terms of the Rights may be amended by the Board of Directors of the Company,
subject to certain limitations after such time as a person or group of
affiliated or associated persons becomes an Acquiring Person, without the
consent of the holders of the Rights, including an amendment prior to the date a
person or group of affiliated or associated persons becomes an Acquiring Person
to lower the 15% threshold for exercisability of the Rights to not less than the
greater of (i) the sum of .001% and the largest percentage of the outstanding
shares of voting capital stock of the Company with voting power in the election
of directors then known by the Company to be beneficially owned by any person or
group of affiliated or associated persons (subject to certain exceptions) or
(ii) 10%.


Until a Right is exercised, the holder thereof, as such, will have no rights as
a shareholder of the Company, including, without limitation, the right to vote
or to receive dividends.


A copy of the Rights Agreement (including all exhibits thereto) is filed as
Exhibit 4.1 to the Company's Current Report on Form 8-K, filed with the SEC on
February 7, 2007. The foregoing description of the Rights Agreement is qualified
in its entirety by reference to the full text of the Rights Agreement.

 

--------------------------------------------------------------------------------

 